Citation Nr: 1227782	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  07-24 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for gout. 

4.  Whether new and material evidence has been submitted to reopen a claim for service connection for hypertension.

5.  Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral eye disorder.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for prostate cancer status post prostatectomy.

7.  Entitlement to service connection for erectile dysfunction, to include as secondary to prostate cancer.

8.  Entitlement to special monthly compensation based on loss of use of a creative organ.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to August 1976.  He also served on active duty for training (ACDUTRA) from April 1965 to September 1965, and he served in the United Air Forces Reserve from April 1988 to August 1988.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2006 and April 2009 rating decisions of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

A Board hearing was held before the undersigned in September 2010.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of initial AOJ consideration of such evidence. 

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) was raised in July 2010, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the issue is referred to the AOJ for appropriate action.  See 38 C.F.R. § 19.9(b) (2011).

The merits of the claims for service connection for gout, hypertension, prostate cancer, and erectile dysfunction; the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral eye disorder; and, entitlement to special monthly compensation based on loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran reported having noise exposure during his military service, and his statements are credible.

2.  The Veteran currently has bilateral hearing loss that is related to his noise exposure in service.

3.  The Veteran credibly testified that his tinnitus began in service and has continued to the present day, and there is a medical opinion relating his current tinnitus to his noise exposure in service.  

4.  An unappealed September 2006 rating decision denied service connection for hypertension. 

5.  The evidence associated with the claims file subsequent to the September 2006 rating decision is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and raises a reasonable possibility of substantiating the claim for service connection for hypertension on the merits. 

6.  A September 2006 rating decision denied service connection for prostate cancer.   The Veteran filed a Notice of Disagreement in October 2006, and a Statement of the Case was issued in May 2007, but he did not perfect an appeal for this particular issue.

7.  The evidence associated with the claims file subsequent to the September 2006 rating decision is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and raises a reasonable possibility of substantiating the claim for service connection for prostate cancer on the merits. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2011). 

2.  The criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 

3.  The September 2006 rating decision denying service connection for hypertension is final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011). 

4.  New and material evidence having been submitted, the claim for service connection for hypertension is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 

5.  The September 2006 rating decision denying service connection for prostate cancer is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011). 

6.  New and material evidence having been submitted, the claim for service connection for prostate cancer is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this appeal given the favorable nature of the Board's decision to grant service connection for bilateral hearing loss and tinnitus and to reopen the claims for service connection for hypertension and prostate cancer.

II.  Service Connection for Hearing Loss and Tinnitus

The Veteran contends that his bilateral hearing loss and tinnitus are due to acoustic trauma in service, specifically from being exposed to noise from aircraft.  He also maintains that he first began to experience tinnitus in service and that such symptomatology has continued to the present day.  See Board Hearing Tr. at 11-13. 

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted on a presumptive basis for certain chronic disabilities when manifested to a compensable degree within the initial post-service year. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011). 

In order to establish service connection for the claimed disorder, generally there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

Additionally, pursuant to 38 C.F.R. § 3.303(b), a claimant may establish in-service incurrence and nexus (elements (2) and (3), above) through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may be established if a claimant can show that: (1) a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 495-96.

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology," Savage, 10 Vet. App. at 496, and "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr, 21 Vet. App. at 307 (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  In this regard, if lay testimony is found to be credible, such testimony alone is sufficient to establish an in-service "noting" and no specific in-service medical notation or diagnosis is required.  Barr, 21 Vet. App. at 308. 

Finally, a Veteran will receive the benefit of the doubt when an approximate balance of positive and negative evidence exists.  38 U.S.C.A. § 510 (West 2002); 38 C.F.R. § 3.102 (2011).  Thus, when a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A claim for benefits will be denied only if a preponderance of the evidence is against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for bilateral hearing loss and tinnitus.  The claims file contains evidence indicating that the Veteran had noise exposure during his military service, experienced continuous symptoms of tinnitus since his military service, and has a current diagnosis.  There is also a medical opinion relating the Veteran's current hearing loss and tinnitus to his noise exposure in service.  

During his hearing testimony, the Veteran described his exposure to noise in service and stated that his tinnitus began in service and has persisted since his separation. See Board Hearing Tr. at 11-12.  He also noted that he had post-service noise exposure to freeway traffic while working at a fire department, but he indicated that the noise was not as intense at the noise that he experienced in service.  Id. at 12-13. 

The Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2) (2011).  His service personnel records show that he served as a fire protection specialist and completed aircraft arresting barrier training.  There is simply no reason to doubt the credibility of his reports of noise exposure in service.  Accordingly, the Board concludes that the Veteran had noise exposure during service.   

Moreover, the Veteran is competent to describe his experience and symptoms in service and thereafter.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they are competent to provide testimony as to observable symptoms and manifestations of a disorder.  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

There is no reason to doubt the credibility of the Veteran's statements that he has had tinnitus since his military service other than a lack of contemporaneous medical evidence documenting such complaints.  However, the Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

In addition, the Board notes that Veteran has a current diagnosis of bilateral hearing loss and tinnitus.  For example, the February 2007 VA examination report documented the Veteran as meeting the criteria for hearing loss under 38 C.F.R. § 3.385, and the examiner diagnosed him with bilateral sensorineural hearing loss and bilateral recurrent tinnitus.  

There are conflicting medical opinions associated with the claims file that pertain to the etiology of the Veteran's bilateral hearing loss and tinnitus.  In this regard, the February 2007 VA examiner provided an addendum to her report in April 2007 after reviewing the claims file.  In her addendum, the examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus are related to his military service.  In so doing, she noted that the Veteran's hearing was within normal limits during his enlistment and separation examinations and that he had post-service occupational noise exposure.  She also observed that there was no documented evidence of tinnitus in service.  

Nevertheless, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

It would have been helpful had the VA examiner brought her expertise to bare in this case regarding medically known or theoretical causes of sensorineural hearing loss and tinnitus or described how hearing loss and tinnitus that results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure or acoustic trauma in service as opposed to some other cause. 

On the other hand, a private audiologist submitted a letter dated in September 2010 in which she indicated she had performed a complete audiology evaluation and reviewed the Veteran's service treatment records.  The audiologist noted that the Veteran served as a firefighter from 1965 to 1976 and was exposed to excessive noise levels from aircraft engines.  She stated that tinnitus is commonly associated with hearing loss due to hair cell damage, but indicated that tinnitus can also be present even if hearing is normal.  The audiologist also observed the Veteran's reports that he noticed hearing loss during his military service.  She further noted that the Veteran had normal to borderline normal hearing threshold levels upon his entrance into service, yet found the testing at the time of his separation to be suspicious because his threshold level was documented as 0 decibels at all frequencies.  The audiologist believed that such findings could be reflective of a whisper or spoken voice test.  Based on her interview with the Veteran and a review of his records, she opined that it is at least as likely as not that his hearing loss and associated tinnitus were caused by or contributed to by noise exposure in the service.  

The private audiologist did not indicate that she had reviewed the Veteran's entire claims file; however, as discussed above, the Veteran's reported history is competent and credible, and his military noise exposure has been conceded.  As such, the private audiologist did base her opinion on a substantiated event.  In Coburn v. Nicholson, 19 Vet. App. 427 (2006), the Court pointed out that reliance on a Veteran's statements renders a medical report incredible only if the Board rejects the statements of the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005), (citing Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion may not be discounted solely because the examiner did not review the claims file). 

Based on the foregoing, there is at least an approximate balance of positive and negative evidence regarding the issues at hand, and the Board finds that the evidence raises at least a reasonable doubt as to whether the Veteran's current hearing loss and tinnitus were incurred in service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for bilateral hearing loss and tinnitus is warranted. 

III.  Hypertension

The Veteran's appeal arises out of his contention that his current hypertension first manifested in service.   

In a September 2006 rating decision, the RO denied service connection for hypertension on the basis that the condition was not incurred in or aggravated by active service.  The RO notified the Veteran of this rating decision and of his appellate rights in a letter dated October 10, 2006.  He did not appeal the denial of this particular issue, and the September 2006 rating decision denying service connection for hypertension became final. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011). 

In March 2009, the Veteran again sought service connection for a hypertension.  An April 2009 rating decision denied the claim, and this appeal followed. 

To reopen a claim, new and material evidence must be presented or secured.  38 U.S.C.A. § 5108 (West 2002).  "The Board does not have jurisdiction to consider [the previously-adjudicated claim] unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  When determining whether a claim should be reopened, the credibility of the newly-submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

"New" evidence is defined as existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011); see Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (finding that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence).

The evidence of record at the time of the September 2006 rating decision consisted of service treatment records, service personnel records, private treatment records, VA treatment records, and the Veteran's own statements. 

As noted above, the RO denied the Veteran service connection for hypertension in September 2006 on the basis that the disability was not incurred in or aggravated by an injury during active service.  Specifically, the RO noted that the Veteran did not have service in the Republic of Vietnam and that hypertension is not a disability that is presumed to be associated with herbicide exposure.  The RO also observed that the Veteran's service treatment records are negative for any complaints or treatment of hypertension and that he was not diagnosed with the disorder within one year of his separation from service.

The evidence obtained in connection with the request to reopen includes additional VA medical records and private treatment records, duplicates of the Veteran's service treatment and personnel records, and his own statements and hearing testimony.  

The majority of the additional evidence submitted by the Veteran is new in that it was not of record at the time of the September 2006 rating decision.  For purposes of determining whether the claim should be reopened, the Board will presume the credibility of the newly-submitted evidence.  See Justus, 3 Vet. App. at 513.  Significantly, the Veteran testified in September 2010 that he had elevated blood pressure readings in service.  See Board Hearing Tr. at 13.  His testimony qualifies as "material" because it relates to an unestablished fact necessary to substantiate the claim and tends to raise a reasonable possibility of substantiating the claim.  Moreover, as will be discussed in the remand below, the testimony triggers VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i) (2011).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for hypertension.  However, as will be explained below, further development is necessary before the merits of the Veteran's claim can be addressed. 

IV.  Prostate Cancer

The Veteran claims that he developed prostate cancer as a result of his exposure to Agent Orange during his military service.  

In a September 2006 rating decision, the RO denied service connection for prostate cancer on the basis that the condition was not incurred in or aggravated by active service.  The RO notified the Veteran of this rating decision and of his appellate rights in a letter dated October 10, 2006.  The Veteran filed a Notice of Disagreement with the denial of this issue in October 2006, and a Statement of the Case was filed in May 2007; however, he did not submit a Substantive Appeal for this issue.  He filed a VA Form 9 in June 2007, but he specifically stated that he was only appealing the issues of entitlement to service connection for hearing loss and gout.  Thus, the September 2006 rating decision denying service connection for prostate cancer became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011). 

In March 2009, the Veteran filed another claim for service connection for prostate cancer.  An April 2009 rating decision denied the claim, and this appeal followed.  Therefore, the Board must first address whether new and material evidence has been submitted to reopen the claim.  

The evidence of record at the time of the September 2006 rating decision consisted of service treatment records, service personnel records, private treatment records, VA treatment records, and the Veteran's own statements. 

As noted above, the RO denied the Veteran service connection for prostate cancer in September 2006 on the basis that the disability was not incurred in or aggravated by an injury during active service.  Specifically, the RO noted that Veteran did not have service in the Republic of Vietnam and that his service treatment records are negative for any complaints or treatment of a prostate disorder.

The evidence obtained in connection with the petition to reopen includes additional VA medical records and private treatment records, duplicates of the Veteran's service treatment and personnel records, and his own statements and hearing testimony.  

The majority of the additional evidence submitted by the Veteran is new in that it was not of record at the time of the September 2006 rating decision.  For purposes of determining whether the claim should be reopened, the Board will presume the credibility of the newly-submitted evidence.  See Justus, 3 Vet. App. at 513.  Significantly, the Veteran testified in September 2010 that he served in Vietnam for two weeks in the 1970s.  He stated that he performed firefighting duties there and identified two other individuals with whom he served in Vietnam.  See Board Hearing Tr. at 3-6.  His testimony qualifies as "material" because it relates to an unestablished fact necessary to substantiate the claim and tends to raise a reasonable possibility of substantiating the claim.  Indeed, the Veteran provided more details regarding the circumstances regarding his alleged service in Vietnam.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for prostate cancer.  However, as will be explained below, further development is necessary before the merits of the Veteran's claim can be addressed. 


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted. 

New and material evidence having been submitted, the claim of entitlement to service connection for hypertension is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for prostate cancer is reopened, and to this extent only, the appeal is granted.


REMAND

As previously discussed, the Veteran's claims for service connection for hypertension and prostate cancer have been reopened, but further development is necessary before the merits of those claims can be adjudicated.  Additional development is also required for the issues of entitlement to service connection for gout and erectile dysfunction; whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral eye disorder; and, entitlement to special monthly compensation based on loss of use of a creative organ.  

I.  Gout

During his September 2010 hearing, the Veteran testified that he had been treated for foot problems by a VA doctor in 1985.  See Board Hearing Tr. at 18.  However, the claims file does not contain any VA medical records dated in 1985.   As there may be outstanding records relevant to the claim for service connection for gout, they must be obtained and associated with the claims file.  

Similarly, the Veteran testified at his September 2010 hearing that he sought treatment for foot problems and gout between 2000 and 2005 with a private physician.  See Board Hearing Tr. at 18-19.  There are no private treatment records associated with the claims file that document any complaints or treatment for foot problems during that time period.  Therefore, the Veteran should be asked on remand to provide a VA Form 21-4142 for treatment records from the private physician. 

In addition, the Board notes that the Veteran has not been provided a VA examination in connection with his claim for service connection for gout.  Although his service treatments records are negative for any diagnosis of gout, the Veteran did testify at his September 2010 hearing that he had foot problems and gout in service.  See Board Hearing Tr. at 15-16.  He is competent to report his experience and symptoms in service.  While lay persons are generally not competent to offer evidence which requires medical knowledge, such as opinions regarding medical causation or a diagnosis, they may provide competent testimony as to observable symptoms and manifestations of a disorder.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  A Veteran can attest to factual matters of which he or she had had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  In addition, there is post-service evidence showing that he has been diagnosed with gout, including records from the Social Security Administration.  

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i) (2011).  Therefore, a VA examination and medical opinion are necessary for determining the nature and etiology of any current gout.

II.  Hypertension

The Veteran has not been afforded a VA examination in connection with his claim for service connection for hypertension.  The Veteran's service treatment records are negative for a diagnosis of hypertension; however, as previously discussed, the Veteran testified in September 2010 that he had high blood pressure readings in service.  See Board Hearing Tr. at 13.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Numerous post-service medical records also document the Veteran as having a current diagnosis of hypertension for which he is prescribed medication.  Nevertheless, the evidence of record does not address the question of whether the Veteran's current hypertension may be related to his military service.  Therefore, a VA examination and medical opinion are necessary for determining the nature and etiology of the Veteran's current hypertension.

III.  Bilateral Eye Disorder 

The RO previously issued a rating decision in September 2006 denying a claim for service connection for an eye condition.  In that decision, the RO specifically addressed conjunctivitis, visual acuity, and blurry vision and noted that the Veteran began wearing glasses in service.  

The RO notified the Veteran of this rating decision and of his appellate rights in a letter dated October 10, 2006.  He did not appeal the denial of this particular issue, and the September 2006 rating decision denying service connection for eyes became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2011). 

In March 2009, the Veteran filed a new claim for service connection for a "bilateral eye condition."  An April 2009 rating decision denied the claim, and this appeal followed.  However, the RO denied the claim on the merits rather than addressing whether new and material evidence has been submitted to reopen the claim.  

The Board is required by statute to review whether new and material evidence has been submitted to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Thus, the Board has recharacterized the issue on appeal as whether the Veteran has submitted new and material evidence to reopen the previously denied claim for service connection for a bilateral eye disorder.

Nevertheless, the RO has not developed or adjudicated the claim using the new and material standard.  Indeed, the notice letters sent in connection with the Veteran's claim for service connection for a bilateral eye disorder have not informed him of the reasons his previous claim for service connection was denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).  Therefore, a remand is required to remedy these procedural deficiencies.

IV.  Prostate Cancer

The Veteran has claimed that his current prostate cancer is due to herbicide exposure in Vietnam.  The RO previously sent him a letter requesting that he provide a three-month time frame for the period he served in Vietnam in order to facilitate a search of flight logs from Kadena Air Force Base in Okinawa to Saigon to DaNang.  Although the Veteran responded later that month indicating his belief that he flew to Vietnam between June 1971 and August 1971, it does not appear that the RO ever used that information to conduct a search of flight logs as indicated.  Therefore, the RO should attempt such development.

In addition, the Veteran has not been afforded a VA examination in connection with his claim for service connection for prostate cancer.  Although the Veteran was not diagnosed with prostate cancer in service, he did seek treatment in December 1972 with complaints of discomfort of the scrotum and tenderness of the prostate.  The physician's impression was prostatitis.  Private medical records dated from January 2002 to January 2006 also indicate that he experienced prostatitis after service and was later diagnosed with prostate cancer.  Nevertheless, the evidence of record does include a medical opinion indicating whether such symptomatology in service may have been indicative of prostate cancer or whether his current diagnosis could otherwise be related to his prostatitis in service.  Therefore, a VA examination and medical opinion are necessary for determining the nature and etiology of the Veteran's current prostate cancer.

V.  Erectile Dysfunction and Special Monthly Compensation 

A decision on the claim for service connection for prostate cancer could affect the outcome of the Veteran's claim for erectile dysfunction and special monthly compensation based on loss of use of a creative organ.  In this regard, the Veteran has claimed that he developed erectile dysfunction secondary to his prostate cancer, which in turn, resulted in loss of use of a creative organ.  Therefore, the claims are inextricably intertwined.  For this reason, the issue of entitlement to service connection for prostate cancer must be resolved prior to resolution of the claims for service connection for erectile dysfunction and special monthly compensation based on loss of use of a creative organ.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issues. 

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his feet and gout.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

A specific request should be made for authorization to obtain records from the private physician who treated him for foot problems and gout between 2000 and 2005. 

If any of the records requested are unavailable, clearly document the claims file to that effect. 

2.  Obtain and associate with the claims VA medical records documenting treatment for foot problems and gout in the 1980s, as well as any recent, outstanding VA medical records dated from September 2010 to the present documenting treatment of any of his claimed disorders.  If any of the records requested are unavailable, clearly document the claims file to that effect. 

3.  Develop the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral eye disorder.  

Such development should include sending the Veteran a notice letter in connection with the claim.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide. The Veteran should be provided with the definition of new and material evidence as well as informed as to what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial of his claim. Kent v. Nicholson, 20 Vet. App. 1 (2006). 

4.  Schedule the Veteran for an examination to determine nature and etiology of any current hypertension.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should address the following question: 

Is it at least as likely as not (50 percent or greater) that the Veteran's current hypertension is related to any incident of military service? 

It should be noted that the Veteran has stated that he was told he had elevated blood pressure readings in service.  In rendering his or her opinion, the examiner should address this assertion.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

5.  To the extent possible, contact the appropriate agency to search available flight logs and/or any other appropriate records to determine whether the Veteran flew from Kadena Air Force Base in Okinawa to Saigon and DaNang between June 1971 and August 1971.

6.  If herbicide exposure is not verified, schedule the Veteran for an examination to determine nature and etiology of his prostate cancer.  The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA eFolder) should be made available to and be reviewed by the examiner in conjunction with the examination.  After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should address the following question: 

Is it at least as likely as not (50 percent or greater) that the Veteran's current prostate cancer is related to any incident of military service, including his diagnosis of prostatitis in December 1972? 

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation. 

7.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal, including entitlement to service connection for erectile dysfunction and to special monthly compensation based on loss of use of a creative organ.  If any of the benefits sought on appeal remain denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and afford them a reasonable opportunity to respond.  The SSOC should specifically address the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a bilateral eye disorder and set forth all applicable regulations pertaining to new and material claims.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



      (CONTINUED ON NEXT PAGE)
      
      
      
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DONNIE R. HACHEY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


